Citation Nr: 1130687	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.  

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus and herbicide exposure.  

3.  Entitlement to service connection for an eye disorder, to include bilateral hypertensive retinopathy and cataracts, to include as secondary to claimed hypertension and secondary to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  The Veteran's service personnel records show that he served in Vietnam during the Vietnam era from September 30, 1972, through October 21, 1972.  .  The DD 214 of the Veteran's last period of active service, when he was called for active duty from December 2002 to December 2004, shows that he had 28 years and 4 months of inactive service.  A report of a June 2004 Medical Board Proceedings indicates that this was in the United States Marine Corp Reserves from 1976 through 1990 and that the Veteran had served in the Georgia Army National Guard since 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in December 2008.  A transcript of that hearing has been associated with the claims file.  

At the videoconference it was indicated that one of the Veteran's goals was that he be "determined permanent and total disabled [sic] in lieu of being unemployable."  Page 9.  The Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) effective since December 13, 2004.  From this it is not clear whether the Veteran is seeking a determination as to the permanence of his TDIU rating under 38 C.F.R. § 3.340(b); see also 38 C.F.R. § 4.15 (and the Board notes that such a determination would entitle the Veteran to dependents' educational assistance (DEA) benefits, see Dabros v. Shinseki, No. 08-0641, slip op. at 1 (U.S. Vet. App. July 24, 2009) (nonprecedential memorandum decision)).  Thus, if the Veteran desires to seek such a determination he should specifically make such a claim with the RO.  

Also at the videoconference the Veteran testified that he had been told that the degeneration of his eyes, including cataracts, was associated with his service-connected diabetes.  Page 7 of that transcript.  In this regard, a claim is not limited only to a particular diagnosis; rather, the disability claimed must reasonably be construed in light of the claimant's description of the claim, the symptoms described, and information submitted in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009).  Accordingly, the issue of service connection for bilateral hypertensive retinopathy, to include as secondary to claimed hypertension has been revised as stated on the title page to include service connection for cataracts secondary to service-connected diabetes. 

In a February 2009 decision the Board denied service connection for erectile dysfunction, to include as not secondary to service-connected type II diabetes mellitus.  Claims for service connection for a left inguinal hernia; for hypertension, to include as secondary to type II diabetes mellitus and herbicide exposure; and for bilateral hypertensive retinopathy, to include as secondary to hypertension, were remanded for VA nexus examinations.  

In the February 2009 Board decision it was noted that service connection for bilateral hearing loss was granted in March 2006 and assigned a zero percent (noncompensable) rating but that in November 2007 the Veteran filed a putative Notice of Disagreement (NOD) in November 2007 to an RO denial of service connection for bilateral hearing loss.  As service connection had already been granted, the statement constituted a new claim for a compensable rating for bilateral hearing loss.  As this additional claim had not been adjudicated by the RO, it was not in appellate status and was therefore referred to the RO.  However, as yet no action has been taken by the RO in the matter.  Therefore, the Board does not have jurisdiction over it and it is again referred to the RO for appropriate action.  

The issues of service connection for hypertension, to include as secondary to type II diabetes mellitus and herbicide exposure; and for service connection for an eye disorder, to include bilateral hypertensive retinopathy and cataracts, to include as secondary to claimed hypertension and secondary to service-connected diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran incurred a left inguinal hernia due to an injury during inactive duty for training.  


CONCLUSION OF LAW

A left inguinal hernia was incurred during inactive duty for training.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service treatment records (STRs) of the Veteran's first period of active duty, in the Marine Corps, are negative.  

A July 1999 VA outpatient treatment (VAOPT) record reflects that the Veteran's blood pressure was 120/90.  The diagnoses included hypertension.  

In March 2001 at the Spartanburg Regional Hospital the Veteran underwent a laparoscopic radical right nephrectomy due to renal cancer.  

A June 2003 sick slip indicates that the Veteran was taking medication, apparently for hypertension.  

In June 2004 it was noted that he had had one kidney removed due to renal cancer but had good function in his remaining kidney.  His blood pressure was 137/89.  

In a June 2004 medical examination for a Medical Board evaluation the Veteran's blood pressure was 139/99.  He had hypertension which was not disqualifying.  He reported having had a right nephrectomy due to renal cancer, and but this was not disqualifying.  In an adjunct medical history questionnaire he reported having had a hernia and having had a kidney removed.  

Another record in conjunction with the Medical Board evaluation noted that, while not documented in his outpatient health records, the Veteran reported having had a right nephrectomy and ureterectomy in 2000 due to renal cancer, although postoperative follow-ups had found no evidence of remaining malignancy.  This treatment had been conducted through the civilian sector at the Spartanburg Regional Medical Center in South Carolina.  A review of his systems revealed he had a refractive error, which was correctable to 20/20 in each eye.  He had had hypertension since 1994, which was currently controlled by medications.  He reported having had a small left inguinal hernia since 1997, for which he had not had treatment but had occasional mild symptoms when lifting heavy weights, and even though a hernia had not been found on the current examination.  The pertinent diagnoses were hypertension, not disqualifying; and status post right nephrectomy due to renal cancer, by patient's history, not disqualifying.  

A July 2004 report of Medical Evaluation Board Proceedings it was noted that the Veteran had, in pertinent part, hypertension which was not considered disqualifying; and status post right nephrectomy due to renal cancer, by patient report, which was not disqualifying.  

On VA genitourinary examination in 2005 it was reported that the Veteran's blood pressure had kept getting higher and higher until he had seen a private physician and had his kidneys checked.  A tumor in his right kidney was found to be cancerous and he had a right nephrectomy.  

On VA hypertensive examination in 2005 it was reported that the Veteran's blood pressure readings had been found to be elevated during a routine examination.  He had had trouble controlling his blood pressure until renal cancer was found.  He had much better control of his blood pressure now.  On examination he had no hypertensive retinopathy.  

On VA general medical examination in 2005 no cataract in either eye was found.  

On VA examination in 2005 of the Veteran's eyes the diagnoses were very mild hypertensive retinopathy of both eyes, and moderate hyperopia with astigmatism of both eyes. 

On VA examination in December 2005 the Veteran reported that he had been diagnosed as having a hernia in 1996 after off-loading heavy materials, at which time he had pain on the left side.  He had not had a surgical repair of it.  The examiner was unable to perform an examination, at the Veteran's request, as a result of the Veteran's having a flare-up of pain from his inguinal hernia.  The diagnosis was a left inguinal hernia, no repair thus far. 

On VA examination for diabetes in December 2005 the Veteran reported that diabetes had been diagnosed about 3 months ago.  The diagnosis was diabetes, new onset.  It was commented that the Veteran's diabetes mellitus did not appear to have any cardiovascular involvement based on a history and physical examination, and that he did not appear to have retinopathy based on history and examination, and no real nephropathy thus far based on a normal creatinine level.  

In January 2006 the RO made a formal finding that STRs of the Veteran's period of active service from December 2002 to December 2004 were unavailable.  However, at least some of those records are now on file. 

In VA Form 21-4142, Release for Information, received in February 2006, the Veteran reported that while on active duty sometime in 1996 or 1997 he had been taken to the Grady Hospital in Atlanta, Georgia, for treatment of an inguinal hernia, and then returned to the U.S. Army Hospital at Ft. Jackson, South Carolina.  In response to an RO request for records, the Grady Hospital replied in February 2006 that no records pertaining to the Veteran could be located.  

A June 2006 VAOPT record reflects that the Veteran did not have diabetic retinopathy.  Similarly, a September 2007 VAOPT record reflects that after an examination he did not have diabetic retinopathy.  However, a notation on the record indicates that while digital retinal imaging had been shown to be an effective method of screening for diabetic retinopathy, it could not substitute for a comprehensive eye examination. 

An October 2008 VAOPT record shows that after an examination the Veteran did not have diabetic retinopathy in either eye but had early "cataractous changes" in each eye, and presbyopia. 

At the December 2008 videoconference the Veteran's service representative stated that during the Veteran's active service in the Marine Corps (from July 1970 to July 1974) the Veteran served in Vietnam and Cambodia.  The service representative testified that he had known the Veteran since they were both in junior high school and had both joined the Marine Corps but after their initial infantry training they had gone separate ways.  Pages 3 and 4 of the transcript.  The Veteran had eventually served in Thailand, Cambodia, and Vietnam.  The Veteran had been a combat marine and also an "EOD" in explosive ordinates, and had been a demolition expert with the Army and the National Guard.  The service representative indicated that the Veteran's left inguinal hernia had been incurred on active duty.  Page 4.  

However, the Veteran testified that his left inguinal hernia occurred during a weekend drill with his National Guard unit at Ft. Gillem, Georgia.  In the process of unloading a vehicle and moving equipment inside a storage facility he had felt a tearing pain in his groin and had been transported by his first sergeant to the Grady Memorial Hospital emergency room in Jonesboro, Georgia, where he was treated and referred back to the Army hospital at Ft. Jackson, South Carolina, at which facility he was treated and while there surgery had been recommended.  However, at that time, and still today, he elected not to have surgery.  Pages 4 and 5.  He still had pain from the hernia and it impaired motion (apparently of his hip).  Page 5.  The Veteran testified that he had served in Vietnam.  Page 6.  Diabetes had first been identified in 2004 or 2005.  Prior to that his hypertension was first diagnosed at Ft. Stewart, Georgia, in 1993, and he had been transferred to VA for treatment.  As to the claim for service connection for retinopathy, he had had steadily deteriorating vision for the last 10 to 20 years, for which he had been given prescription lenses by VA.  He had been told by treating medical personnel that some of the degeneration of his eyes and his cataracts in both eyes was associated with his [service-connected] diabetes.  Page 7.  

On VA examination in April 2009 to address whether an inguinal hernia and hypertension were related to service the Veteran reported that he was diagnosed with an inguinal hernia in 1967 while doing reserve duty but never had it repaired.  He reported that he was diagnosed with hypertension at Ft. Stuart, Georgia, in 1994 and treated for it since then, and now took medication for hypertension.  On examination his blood pressure readings were 151/92, 144/96, 155/97.  He had a slight bulge in lower anterior abdominal wall though without change in size on Valsalva's maneuver.  It was difficult to fully palpate any hernia in either inguinal canal at the time of the examination but the examiner commented that a hernia certainly might present in the lower anterior abdominal wall bulge.  The diagnoses were hypertension since 1994 and a left inguinal hernia, by history, with difficulty fully palpating any hernia examination though there is a noticeable bulge in the lower abdominal wall, which could involve a small hernia.  

The examiner opined that there is military "noting" of the conditions in 1994 and 1997, respectively, while in the military.  Therefore, the examiner felt that it was most likely that both of these conditions began in the military and had been continuously diagnosed, and for which he received treatment since they were incurred.  

Principles of Service Connection

The term veteran means "a person who served in the active military, naval, or air service," and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, as well as any period of active duty for training (ACDUTRA) during which an individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury [but not disease] incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(A) and (B) (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Although records of the Grady Hospital could not be obtained, and which might have verified the Veteran's testimony that he incurred a left inguinal hernia during a period of INACDUTRA, the service records and the postservice records show that the Veteran has consistently reported having had such an injury in either 1996 or 1997.  This is also consistent with his credible testimony at the Board videoconference.  Moreover, the clinical evidence shows that he continues to have a left inguinal hernia, even though it apparently is not significantly disabling at this time.  

The Board must assess the competence and credibility of the Veteran's lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  A lay person is competent to provide evidence or testimony regarding factual matters of which he has first-hand knowledge and may establish the presence of observable symptomatology that is not medical in nature.  Barr, 21 Vet. App. at 307; Washington, 19 Vet. App. at 368.  A layperson can attest to factual matters of first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, or undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Where the determinative issue involves either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

Here, the Veteran's lay statements and testimony are to the effect that he incurred a left inguinal hernia while engaging in lifting heavy objects.  This is typical of the manner in which a hernia can be incurred.  Moreover, his testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In this case the later diagnosis by a medical professional is the medical opinion of the April 2009 VA examiner.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, service connection for a left inguinal hernia is warranted.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  

In light of the favorable outcome as to the claim for service connection for a left inguinal hernia, any deficiency with respect to compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  


ORDER

Service connection for a left inguinal hernia is granted.  


REMAND

At the Board videoconference the Veteran testified that hypertension was first diagnosed at Ft. Stewart, Georgia, in 1993, and he had been transferred to VA for treatment.  However, an STR of July 2004 reflects that the Veteran reported having hypertension since 1994 which was being controlled on medications at this time.  In any event, it is clear that the Veteran's hypertension predated his 2001 right nephrectomy.  

While the April 2009 VA examiner opined that the Veteran's hypertension manifested during service, based on the Veteran's self-related history of it having been first diagnosed in 1994 at Ft. Stuart Georgia, it is clear that the 2009 examiner did not know whether the military service being performed at that time was INACDUTRA or ACDUTRA, and he was not on active duty.  

Although the Veteran testified that he was first diagnosed as having hypertension in 1994 at Ft. Stuart, Georgia, while in the reserves, the Board must note that unlike an injury, service connection is not warranted for a disease but only for injury incurred during INACDUTRA, while on the other hand service connection may be granted for disease or injury incurred during ACDUTRA.  Thus, there must be clarification as to whether, when the Veteran was first diagnosed as having hypertension, he was performing ACDUTRA or INACDUTRA.  

Moreover, there remains unaddressed the question posed in the February 2009 Board remand of whether the claimed hypertension was aggravated (underwent a permanent increase in severity) due to the service-connected diabetes inasmuch as this question was not addressed by the April 2009 VA examiner.  

Also, in addition to a refractive error, there is evidence of hypertensive retinopathy, which is claimed respectively as due to inservice herbicide exposure and hypertension, and early cataracts, which is claimed as due to service-connected diabetes.  The etiology of these should be determined upon a medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to verify all periods of INACTURA and ACDUTRA in 1993 and 1994.  

Then, the appropriate steps should be taken to obtain all STRs relative to the Veteran's periods of INACDUTRA and ACDUTRA in both 1993 and 1994, to including obtaining any and all records of treatment, evaluation or hospitalization at Ft. Stuart, Georgia.  

2.  Request the Veteran to provide as much clarifying information as possible as to the private physician that he consulted prior to his March 2001 right nephrectomy, including the inclusive dates of treatment or evaluation, and the full, up-to-date address.

Ask the Veteran to execute the appropriate release and take the appropriate steps to obtain these records, which should then be associated with the claims files.  

Also ask the Veteran to provide as much clarifying information as possible concerning all treatment, including outpatient treatment or evaluations, from VA sources which he alleges he received beginning in 1993 or 1994.  He should be requested to provide the inclusive dates of treatment or evaluation as to each VA medical facility he identifies.  These records should then be obtained and associated with the claims files.  

3.  Afford the Veteran for a VA examination to determine the etiology and date of onset of the Veteran's current hypertension.   

The examiner should be requested to render an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current hypertension was incurred or aggravated (permanently worsened beyond normal progression) during:

(a) either period of active duty from July 1970 to July 1974 or from December 2002 to December 2004; or,
(b) during any verified period of ACDUTRA in either 1993 or 1994.  

If the examiner finds that the Veteran's hypertension was aggravated during any period of military service, the examiner should quantify the degree of aggravation, if possible.  

Also, the examiner should also express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current hypertension was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II, or a combination of the nonservice-connected right nephrectomy and the Veteran's service-connected diabetes mellitus, type II, acting together in concert.  

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

The claims folders must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

4.  Afford the Veteran a VA examination to determine the etiology and date of onset of any current ocular pathology which the Veteran's may now have.  

The examiner is requested to provide a diagnosis as to each ocular disorder that the Veteran now has.  

The examiner should be requested to render an opinion as to whether it is more likely, less likely, or at least as likely as not that: 
(a) the Veteran's current retinopathy, if any, is secondary to or aggravated by the claimed hypertension;
(b) the Veteran's current retinopathy, if any, is secondary to or aggravated by his service-connected diabetes;
(c) the Veteran's cataracts, of early cataract changes, is secondary to or aggravated by his service-connected diabetes.  
(d) any current retinopathy or cataracts have been caused by or aggravated by (permanently worsened beyond normal progression) a combination of the nonservice-connected hypertension and the service-connected diabetes, acting together in concert.  

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

The claims folders must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

5.  The Veteran is hereby advised that failure to report for any scheduled VA examinations without good cause shown may result in the denial of the claim for service connection. 

6.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


